[Cite as Gillespie v. Marion Correctional Inst., 2011-Ohio-2741.]

                                       Court of Claims of Ohio
                                                                                    The Ohio Judicial Center
                                                                            65 South Front Street, Third Floor
                                                                                       Columbus, OH 43215
                                                                             614.387.9800 or 1.800.824.8263
                                                                                        www.cco.state.oh.us




DERRICK GILLESPIE

        Plaintiff

        v.

MARION CORRECTIONAL INSTITUTION

        Defendant

        Case No. 2010-11234-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



                                           FINDINGS OF FACT
        {¶ 1} 1)          Plaintiff, Derrick Gillespie, an individual formerly incarcerated at
defendant, Marion Correctional Institution (MCI), filed this action contending his
photographs, greeting cards, and printed copies of family members’ obituaries were lost
while under the control of MCI staff at sometime after June 22, 2010. In his complaint,
plaintiff pointed out he “was willing to accept a $75.00 offer for my loss” and has now
requested damage recovery in the amount of $200.00 for the property loss including
claims for “pain, suffering, (inconvenience) and emotional distress” attendant to his
property loss.1 Payment of the filing fee was waived.
        {¶ 2} 2)          Defendant filed an investigation report admitting liability for
plaintiff’s loss, but disputing his damage claim. Defendant advised, “[p]laintiff is entitled
only to a reasonable value of that property,” lost while in the possession of MCI staff.

        1
         Initially, it should be noted that this court does not recognize entitlement to damages for mental
distress and extraordinary damages for simple negligence involving property loss. Galloway v.
Department of Rehabilitation and Correction (1979), 78-0731-AD; Berke v. Ohio Dept. of Pub. Welfare
(1976), 52 Ohio App. 2d 271, 6 O.O. 3d 280, 369 N.E. 2d 1056. Consequently, the court shall address
                                     CONCLUSIONS OF LAW
        {¶ 3} 1)        Negligence on the part of defendant has been shown in respect to
the issue protecting plaintiff’s property after he was transferred. Billups v. Department
of Rehabilitation and Correction (2001), 2000-10634-AD, jud.
        {¶ 4} 2)        As trier of fact, this court has the power to award reasonable
damages based on evidence presented. Sims v. Southern Ohio Correctional Facility
(1988), 61 Ohio Misc. 2d 239, 577 N.E. 2d 160.
        {¶ 5} 3)        Damage assessment is a matter within the function of the trier of
fact. Litchfield v. Morris (1985), 25 Ohio App. 3d 42, 25 OBR 115, 495 N.E. 2d 462.
Reasonable certainty as to the amount of damages is required, which is that degree of
certainty of which the nature of the case admits. Bemmes v. Pub. Emp. Retirement
Sys. Of Ohio (1995), 102 Ohio App. 3d 782, 658 N.E. 2d 31.
        {¶ 6} 4)        The standard measure of damages for personal property is market
value. McDonald v. Ohio State Univ. Veterinary Hosp. (1994), 67 Ohio Misc. 2d 40, 644
N.E. 2d 750. Plaintiff has suffered damages in the amount of $60.00.




                                     Court of Claims of Ohio
                                                                                   The Ohio Judicial Center
                                                                           65 South Front Street, Third Floor
                                                                                      Columbus, OH 43215
                                                                            614.387.9800 or 1.800.824.8263
                                                                                       www.cco.state.oh.us




DERRICK GILLESPIE

       Plaintiff

       v.


plaintiff’s claim based on the standard measure of damages for property loss.
MARION CORRECTIONAL INSTITUTION

        Defendant

         Case No. 2010-11234-AD

Deputy Clerk Daniel R. Borchert

ENTRY OF ADMINISTRATIVE
DETERMINATION



         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $60.00. Court costs are assessed against defendant.




                                                  DANIEL R. BORCHERT
                                                  Deputy Clerk

Entry cc:

Derrick Gillespie                                 Gregory C. Trout, Chief Counsel
999 Moeller Avenue                                Department of Rehabilitation
Akron, Ohio 44307                                 and Correction
                                                  770 West Broad Street
                                                  Columbus, Ohio 43222

RDK/laa
3/2
Filed 3/9/11
Sent to S.C. reporter 5/27/11